Citation Nr: 0842891	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-03 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1970 Regional Office rating decision that assigned 
a noncompensable evaluation for left thyroidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1965 
to September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran testified before the undersigned Veterans Law 
Judge at a November 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	In a September 1970 rating decision, the RO reduced the 
veteran's evaluation for left thyroidectomy to a 
noncompensable evaluation effective December 1, 1970; the 
veteran did not appeal this rating decision.

2.	The September 1970 rating decision considered the 
applicable law and regulations in effect at that time and 
was appropriately supported by the evidence then of 
record.


CONCLUSION OF LAW

The September 1970 rating decision which assigned a 
noncompensable evaluation for service-connected left 
thyroidectomy was not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Although the Veterans Claims Assistance Act (VCAA) is 
generally applicable to all claims filed on or after the date 
of its enactment, it is not applicable to CUE motions.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  A claim of CUE it is not by itself a claim for 
benefits; a veteran alleging CUE is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 
5100, cannot encompass a person seeking a revision of a final 
decision based upon CUE.  As such, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE 
motions.  See also 38 C.F.R.       § 20.1411(c), (d) (2008).

Analysis

Under 38 C.F.R. § 3.105(a) (2008), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002).

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  If an appellant wishes to 
reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, as in a motion for revision or reversal based on 
CUE, the presumption is even stronger.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).  See also Grover v. West, 12 Vet. App. 109 
(1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

In the instant case, the September 1970 rating decision 
indicates that a noncompensable evaluation was assigned 
because the evidence of record indicated that the veteran did 
not suffer from residuals of his left thyroidectomy 
sufficient to warrant a compensable evaluation.  The veteran 
did not appeal this decision.  Absent a showing of CUE, the 
decision is final and not subject to revision on the same 
factual basis.

The veteran contends that he is entitled to a 10 percent 
evaluation for residuals of left thyroidectomy because he 
requires continuous medication.  The Board observes the 
veteran has been assigned a 10 percent evaluation for left 
thyroidectomy due to the need of continuous medication 
effective February 10, 2005.  The veteran asserts that, as he 
has required the use of continuous medication since his 
thyroidectomy in 1969, the September 1970 rating decision was 
clearly and unmistakably erroneous in assigning a 
noncompensable evaluation.

At the time of the September 1970 rating decision, the 
veteran's residuals of a left thyroidectomy were evaluated 
under 38 C.F.R. § 4.119, Diagnostic Code 7900 (1970) for 
hyperthyroidism, with diffuse (exophthalmic) goiter.  Under 
this Diagnostic Code, a 10 percent evaluation was warranted 
for moderate hyperthyroidism or postoperative with 
symptomatology such as to produce definite and appreciable 
industrial inadaptability.  Id.  A noncompensable evaluation 
was assigned if the veteran's disorder was in remission, 
operated or cured.  Id.

The Board observes that, at the time of the September 1970 
rating decision, the rating decision contained no provision 
assigning a compensable evaluation due to the continuous use 
of medication.  Rather, the diagnostic criteria, specifically 
Diagnostic Code 7900, were amended effective August 13, 1981, 
to provide a minimum evaluation of 10 percent when continuous 
medication is required.  See 46 F.R. 43665 (August 31, 1981); 
See also 38 C.F.R. § 4.119, Diagnostic Code 7900, Note 3 
(1982).  The Board notes the veteran does not assert, nor 
does the record at the time of the September 1970 rating 
decision reflect, that his service-connected disorder 
resulted in definite and appreciable industrial 
inadaptability, a requirement for the assignment of a 
compensable evaluation.

Therefore, the Board finds that the September 1970, rating 
decision was reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect.  There is no evidence that the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  See Russell, 3 Vet. 
App. 310.  Moreover, there is no indication that there was 
any error in the September 1970 rating decision that compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo, 6 Vet. App. 40.

For the foregoing reasons, the Board finds that the September 
1970 rating decision was reasonably supported by the evidence 
of record and correctly applied the laws and regulations then 
in effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not 
warranted.  


ORDER

The September 1970 rating decision was not clearly and 
unmistakably erroneous; the appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


